IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JAMES V. HARRELSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-1471

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 6, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

James V. Harrelson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

      The Court notes that petitioner has unsuccessfully challenged the judgment and

sentence in Bay County Circuit Court case number 95-0563-G ten times in this Court

in case numbers 1D01-2522, 1D02-0986, 1D03-2167, 1D05-1599, 1D05-5251, 1D07-
3830, 1D07-5005, 1D08-1328, 1D09-1066, and 1D10-2564. Petitioner is warned that

any future filings that this Court determines to be frivolous may result in the imposition

of sanctions, including a prohibition against any further pro se filings in this Court and

a referral to the appropriate institution for disciplinary procedures as provided in

section 944.279, Florida Statutes (2016) (providing that a prisoner who is found by a

court to have brought a frivolous suit, action, claim, proceeding, or appeal is subject to

disciplinary procedures pursuant to the rules of the Department of Corrections). Fla.

R. App. P. 9.410.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.




                                            2